internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-107556-99 date date legend company subsidiary subsidiary trust m n o p q r year this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from certain properties is not passive_investment_income within the meaning of sec_1362 of the code facts plr-107556-99 trust is the sole shareholder in company company and trust intend to elect under sec_1362 for company to be an s_corporation the trustee for trust intends to file an election for trust to be treated as an electing_small_business_trust esbt under sec_1361 see sec_641 for rules relating to the taxation of electing small_business trusts company also intends to elect under sec_1361 to treat subsidiary and subsidiary subsidiaries as qualified subchapter_s subsidiaries qsubs see sec_1361 for the effect of a qsub election company conducts all of the following activities through subsidiary company has a seasonal marina operation automobile parking facilities and a seaplane base the properties company has m employees company has two offices a general office open five days per week throughout the year and a dock master’s office open seven days a week for most of the year the marina has a total of n slips o of which are rented to slipholders for the whole season and p of which are rented on a transient_basis company provides the following services for slipholders ship to shore radio contact mooring service through which the marine staff ensures that all boats are secure reservation services for_the_use_of the transient slips referral services for slipholders who need boat repairs water and electric hookups discounted rate automobile parking and dock carts company also provides hour security services to slipholders through a combination of employees and an independent_contractor and a tow service through an independent_contractor for an additional_charge company provides slipholders with fuel oil and ice company makes its dock available for sea planes and makes available for a fee office space to a seaplane tour company company employees also perform various maintenance functions related to the marina company’s parking operations include both indoor and outdoor facilities indoor spaces are rented on a monthly basis and outdoor spaces are rented on a monthly and transient_basis customers park their own vehicles in both indoor and outdoor facilities company maintains the parking facilities including resurfacing restriping and sweeping company maintains security fences and provides security guards company also maintains all customary and necessary insurance such as property insurance and liability insurance_company advertises vacant parking spaces company performs a variety of functions with respect to all of activities such as billing and collection activities accounting payment of bills and payroll and filing federal state and local_tax returns company received or accrued approximately q in rents and paid_or_incurred approximately r in relevant expenses with respect to the properties for year law and analysis plr-107556-99 except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company’s eligibility under sec_1361 to be an s_corporation the eligibility of subsidiaries to be qsubs or the eligibility of trust to be an esbt further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 plr-107556-99 in accordance with the power_of_attorney on file with this office we are sending you the original of this letter a copy to company and a copy to the second representative listed on the power_of_attorney this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely signed daniel j coburn daniel j coburn assistant branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
